UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1854



BARBARA A. MCKOY,

                                              Plaintiff - Appellant,

          versus


NORFOLK REDEVELOPMENT AND HOUSING AUTHORITY;
RUBY HOOKS, Resource Manager; D.D. CASTRO
ONEIL, Section 8 Program Specialist; CRENSHAW,
WARE & MARTIN; ORION INVESTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-268-2)


Submitted:   September 19, 2002        Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara A. McKoy, Appellant Pro Se. Amy Sue Morrissey, CRENSHAW,
WARE & MARTIN, P.L.C., Norfolk, Virginia; Richard Ennis Biemiller,
WOLCOTT, RIVERS, WHEARY, BASNIGHT & KELLY, P.C., Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Barbara A. McKoy appeals from the district court’s order

dismissing her civil action alleging improper practices by the

Defendants relating to her participation in a federal subsidized

rent program. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See McKoy v. Norfolk Redevelopment

& Housing Auth., No. CA-02-268-2 (E.D. Va. filed July 12, 2002 &

entered July 15, 2002). We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2